Response to Arguments
	Applicant's arguments filed 12 JUL 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
The Office Action rejects claims 1-6, 8-13, and 15-19 under 35 U.S.C. § 101 as being directed to non-statutory subject matter, and in particular, as allegedly being abstract ideas under the “mathematical concepts” grouping. Applicant respectfully disagrees, however in the interest of expediting prosecution, Applicant has amended claims 1, 8, and 15 to recite “to aggregate the plurality of evaluation functions into a single-objective function optimization problem using a user-specified scalarization method” and “relative to at least one of the generalization performance, the computing resource utilization, or the model interpretability.” Support for these amendments is found in at least para. [0012], [0016], [0018], and [0024] of the Specification and Figure 4. Applicant submits that the amended claims are drawn toward patent-eligible subject matter.

	Firstly, “scalarization” of a vector, or matrix, is a purely mathematical process. Further, “generalization performance” of the mathematical process is mathematical. Applicant argues nothing that is anything but mathematical.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
Step 1: Evaluate Whether the Claim is Directed to a Statutory Category

As indicated in the Office Action, the claims are directed toward a statutory category and thus satisfy the Step 1 requirement. See Office Action, pp. 7, 14, and 22.

	The claims were not rejected under Step 1.
	Applicant’s argument is not relevant to any rejection actually applied.
	The rejections that were applied stand.

Argument 3
In order to classify the claim elements related to “modifying operation of a computing system based on the Pareto set of solutions to improve operation of the computing system relative to at least one of the generalization performance, the computing resource utilization, or the model interpretability” as “mathematical concepts” it appears that the Office Action is relying on the notion that the above-recited claim elements (e.g., performing a computing process for modifying operation of a computing system relative to generalization performance, computing resource utilization, or model interpretability) involve the use of mathematical operations to obtain the results recited therein (e.g., improving operation of the computing system). However, such reasoning does not allow for classifying claim elements as “mathematical concepts.” In particular, as stated in the above MPEP recitation “a claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept.”

For at least these reasons, Applicant respectfully submits that the above-recited claim elements do not recite a mathematical concept and the Office Action has failed to provide any evidence to the contrary. Therefore, the claims do not recite an abstract idea of a “mathematical concept” according to the current state of the law, and Applicant accordingly requests that the § 101 rejections be withdrawn.

	Note that “modifying operation of a computing system” may be merely programming the computer or even merely changing the parameters by which the computer operates. These things add nothing significantly more than an abstract idea. Further, “…to improve operation of the computing system…” is merely nonfunctional descriptive matter. There is nothing in the claims more than the mathematical principles described.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
Assuming, arguendo, that the claims are directed to one of the subject matter groupings of abstract ideas enumerated under step 2A, Prong One, which Applicant does not concede, the concepts of the claims are integrated into a practical application such that the claims are not directed to an abstract idea. Applicant respectfully asserts that the claims are clearly a practical application, in that the claims generate and produce a tangible result that provides a meaningful improvement over existing technology as recognized by the specification. See, e.g., MPEP § 2106.05.

In particular, the computing process, as recited by the claims, “is configured to aggregate the plurality of evaluation functions into a single-objective function optimization problem using a user-specified scalarization method to generate a Pareto set of solutions,’ which allows for “modifying operation of a computing system based on the Pareto set of solutions to improve operation of the computing system relative to at least one of the generalization performance, the computing resource utilization, or the model interpretability.” Therefore, the Pareto set of solutions improves the corresponding computing system by making it able to find improvements or math solutions based on one or more math objectives while improving resource frugality, which may include runtime, memory use, power use, or any other metric related to computing resource utilization, as recited. See Specification, para. [0018].

Although other practical applications exist, Applicant will focus on the practical application directed to improving the functioning of a computing system by modifying operation of the computing system based on the Pareto set of solutions to improve operation of the computing system relative to at least one of the generalization performance, the computing resource utilization, or the model interpretability as recited in amended Claims 1, 8, 15. The practical application integrated with the elements in the pending claims addresses challenges faced by machine learning systems including providing a relatively cost-effective approach in terms of development time and computational resources. In comparison, current practices are time consuming from a development perspective and may significantly slow down the implementation due to the increased computational complexity of multi-function machine learning systems. See Specification, para. [0002].

	Applicant uses a “useful, concrete, and tangible result” analysis. Such an analysis is no longer applicable law. Further, “…to improve operation of the computing system…” is nonfunctional descriptive matter of unspecified nature. Further, “…generalization performance regards the generalization performance of a pure mathematical algorithm.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 5
Further, the use of the computing system based on the Pareto set of solutions of the evaluation functions, the evaluation functions including at least two of generalization performance of the machine learning system, computing resource utilization of the machine learning system, or model interpretability provides a real improvement to the underlying computing system by making the computing system more efficient and accurate than it would otherwise be able to perform. See Specification, para. [0024]. Therefore, even if the Pareto set of solutions could be considered a mathematical concept, the practical use of it in the manner recited by the claim would remove it from being considered an abstract idea. Furthermore, the recognized benefit of the claimed recitation is not some ethereal concept argued after-the-fact. Rather, there are concrete benefits specifically recognized by the Specification and tied to language in the claims.

For at least the reasons discussed above, the claims incorporate the concepts recited therein into a practical application and are accordingly not directed toward an abstract idea under Step 2A Prong 2 either. Applicant therefore respectfully submits that the claims are directed toward patent eligible subject matter under Step 2A and requests that the rejections of claims 1, 8, 15 and their dependent claims under 35 U.S.C. § 101 be withdrawn.

	Applicant uses a “useful, concrete, and tangible result” analysis. Such an analysis is no longer applicable law. There is nothing in the claims more than the mathematical principles described.
	Applicant’s argument is unpersuasive.
	The rejections stand.





Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
15 AUG 2022